DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  TOP NOTCH MARINE, INC., TOP NOTCH MARINE OF POMPANO,
        INC., and TOP NOTCH MARINE BREVARD, INC.,
                         Appellants,

                                      v.

                               KEVIN BIRCH,
                                 Appellee.

                                No. 4D21-1666

                               [October 7, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William Haury, Jr., Judge; L.T. Case No.
19-000238 CACE (18).

   Arnaldo Velez of Arnaldo Velez, P.A., Coral Gables, for appellants.

  John P. Seiler of the Law Offices of Seiler, Sautter, Zaden, Rimes &
Wahlbrink, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.